Atkinson, J.
Neither under the provisions of-§ 5543 of the Civil Code, nor under any other provision of law in this State, is one who has been a trial judge given any authority to certify, after the judge goes out of' office by resignation or otherwise, a “fast” bill of exceptions. See, in this connection, Grace v. Gordon, 113 Ga. 88. It follows that where a petition for injunction was heard before a judge of the superior court,, who, after refusing the injunction, resigned his office, and, after his. • .resignation had gone into effect, certified to this court a bill of exceptions assigning error upon his ruling refusing the injunction, this court did not acquire jurisdiction, and the writ of error will he dismissed.

Writ of error dismissed.


All the Justices concur.